Citation Nr: 0819806	
Decision Date: 06/17/08    Archive Date: 06/25/08

DOCKET NO.  07-37 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a heart disorder, 
as secondary to service-
connected disability.  

2.  Entitlement to an initial evaluation in excess of 20 
percent for service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel




INTRODUCTION

The veteran served on active duty from May 1966 to April 
1968.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from September 2006 and June 2007 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida.  The September 2006 rating 
decision awarded service connection for diabetes mellitus and 
assigned a 20 percent rating.  The June 2007 rating decision 
denied service connection for a heart disorder as secondary 
to service-connected diabetes mellitus and/or a service-
connected anxiety disorder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.  

The veteran was examined by VA in April 2007 to evaluate his 
service-connected diabetes mellitus and to determine the 
etiology of any heart disorder diagnosed.  As to the heart 
examination, the report was signed by a clinician identified 
as a physician's assistant.  An addendum to that examination, 
which addressed only the opinion that had been rendered 
previously, was offered in May 2007.  This addendum was 
signed by another individual.  It is unclear from the report 
if this person is a physician.  The examiner reiterated the 
opinion regarding the etiology of the veteran's heart 
disorder indicating that he could not give an opinion without 
resorting to speculation.  

In the representative's argument of December 2007, he argued 
that as to the veteran's heart disorder, the examination 
should have been performed by a cardiologist, and that the 
veteran should be afforded a thorough examination by a 
qualified specialist.  Individuals, identified as a 
physician's assistant certified (PAC), may be adequately 
trained and qualified to conduct physical examinations and 
render opinions if properly supervised by appropriate VA 
personnel.  However, the Board directs attention to Veterans 
Benefits Administration Adjudication Procedure Manual M21-
1MR, Part III, subpart iv, Ch. 2, § D.19.a, which requires 
that reports of physical examinations conducted by a 
physician's assistant be signed by a physician.  It is 
unclear if the April 2007 examination report was reviewed and 
also signed by a physician, as required.  As such, the 
evidence is insufficient, a remand is in order to resolve the 
question as to the relationship, if any, between the 
veteran's heart disorder and either service or his service-
connected disabilities.  See 38 U.S.C.A. § 5103A.  

Additionally, the current manifestations of the veteran's 
diabetes mellitus were evaluated on VA examination in April 
2007.  That examination was performed by a physician's 
assistant.  It does not appear that the examination report 
was reviewed and also signed by a physician, as required.  As 
such, the evidence is insufficient, and a remand is in order 
to have the veteran's disorder evaluated.  In view of the 
foregoing, the Board finds that further examination of the 
veteran is needed.  See 38 C.F.R. § 5103A (West 2002); 38 
C.F.R. § 3.159 (2007).  

The appellant is hereby notified that it is his 
responsibility to report for any examination scheduled, and 
to cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  See 38 
C.F.R. §§ 3.158 and 3.655 (2007).  

In view of the foregoing, the case is herby REMANDED to the 
RO for the following development: 

1.  Make arrangements to obtain the 
veteran's treatment records for 
diabetes mellitus and a heart disorder 
from the VA treatment facility in 
Orlando, Florida, dated from October 
2007 forward.

2.  Thereafter, schedule the veteran for 
a VA examination to determine the 
etiology of his heart disorder.  The 
claims file and a copy of this remand 
must be made available to the examiner 
for review and the examiner must indicate 
in the examination report that this has 
been accomplished.  All indicated tests 
and studies should be accomplished.  

The examiner should offer an opinion as 
to whether it is at least as likely as 
not (a 50 percent probability or greater) 
that the veteran's heart disorder had its 
onset during service or is related to a 
disease or injury in service.

The examiner should offer an opinion as 
to whether it is at least as likely as 
not (a 50 percent probability or greater) 
that the veteran's heart disorder was 
either (a) caused by, or (b) aggravated 
by his service-connected anxiety 
disorder. 

The examiner should offer an opinion as 
to whether it is at least as likely as 
not (a 50 percent probability or greater) 
that the veteran's heart disorder was 
either (a) caused by, or (b) aggravated 
by his service-connected diabetes 
mellitus.  

All opinions and conclusions must be 
supported by complete rationale.  

If the examination is conducted by a 
physician's assistant, it must be 
reviewed and signed by a physician.

3.  Schedule the veteran for a VA 
examination to evaluate his diabetes 
mellitus.  All indicated tests and 
studies are to be performed.  Prior to 
the examination, the claims folder must 
be made available to the examiner for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
examiner.  

The examiner should identify all 
residuals attributable to the veteran's 
service-connected diabetes mellitus.  The 
examiner is asked to describe the extent, 
if any, to which the veteran's activities 
are regulated (i.e., avoidance of 
strenuous occupational and recreational 
activities) due to his diabetes mellitus. 

The examiner should also indicate whether 
the veteran suffers from episodes of 
ketoacidosis or hypoglycemic reactions 
requiring one or two hospitalizations per 
year or twice monthly visits to a 
diabetic care provider. 

The complete examination findings, along 
with the complete rationale for all 
opinions expressed, should be clearly set 
forth in the examination report.

If the examination is conducted by a 
physician's assistant, it must be 
reviewed and signed by a physician.

4.  When the above development has been 
completed, readjudicate the issues on 
appeal.  If the benefit sought on appeal 
is not granted to the veteran's 
satisfaction, issue a supplemental 
statement of the case and afford the 
veteran and his representative the 
requisite opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional information and to afford 
due process.  No inference should be drawn regarding the 
final disposition of the claim because of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007). 


